Exhibit 10.2    THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933,  AS AMENDED, OR ANY STATE SECURITIES LAWS. THIS NOTE MAY NOT BE  SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE  OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS NOTE UNDER  SAID ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN OPINION  OF COUNSEL REASONABLY SATISFACTORY TO ELEC
COMMUNICATIONS  CORP. THAT SUCH REGISTRATION IS NOT REQUIRED.    THIS NOTE IS
REGISTERED WITH THE COMPANY PURSUANT TO SECTION  11.4(B) OF THE PURCHASE
AGREEMENT (AS DEFINED BELOW). TRANSFER OF  ALL OR ANY PORTION OF THIS NOTE IS
PERMITTED SUBJECT TO THE  PROVISIONS SET FORTH IN SUCH SECTION 11.4(B) WHICH
REQUIRE, AMONG  OTHER THINGS, THAT NO TRANSFER IS EFFECTIVE UNTIL THE
TRANSFEREE  IS REFLECTED AS SUCH ON THE REGISTRY MAINTAINED WITH THE AGENT 
PURSUANT TO SUCH SECTION 11.4(B).    SECURED TERM NOTE             FOR VALUE
RECEIVED, ELEC COMMUNICATIONS CORP., a New York  corporation (the “Company”)
hereby promises to pay to CALLIOPE CAPITAL  CORPORATION (the “Holder”) or its
registered assigns or successors in interest, the sum of  Three Million Four
Hundred Thousand Dollars ($3,400,000), together with any accrued and  unpaid
interest hereon, on September 28, 2010 (the “Maturity Date”) if not sooner
paid.              Capitalized terms used herein without definition shall have
the meanings ascribed  to such terms in that certain Securities Purchase
Agreement dated as of the date hereof (as  amended, restated, modified and/or
supplemented from time to time, the “Purchase  Agreement”) among the Company,
the Holder, each other Purchaser and LV Administrative  Services, Inc., as
administrative and collateral agent for the Purchasers (the “Agent” together 
with the Purchasers, collectively, the “Creditor Parties”).              The
following terms shall apply to this Secured Term Note (this “Note”):    ARTICLE
I CONTRACT RATE AND AMORTIZATION             1.1     Contract Rate. Subject to
Sections 2.2 and 3.9, interest payable on the  outstanding principal amount of
this Note (the “Principal Amount”) shall accrue at a rate per  annum equal to
the “prime rate” published in The Wall Street Journal from time to time (the 
“Prime Rate”), plus two percent (2.0%) (the “Contract Rate”). The Contract Rate
shall be  increased or decreased as the case may be for each increase or
decrease in the Prime Rate in an  amount equal to such increase or decrease in
the Prime Rate; each change to be effective as of  the day of the change in the
Prime Rate. The Contract Rate shall not at any time be less than  nine and
three-quarters percent (9.75%). Interest shall be (i) calculated on the basis of
a 360 day  year, and (ii) payable monthly, in arrears, commencing on November 1,
2007, on the first 


--------------------------------------------------------------------------------

business day of each consecutive calendar month thereafter through and including
the Maturity  Date, and on the Maturity Date, whether by acceleration or
otherwise.              1.2     Contract Rate Payments. The Contract Rate shall
be calculated on the last  business day of each calendar month hereafter (other
than for increases or decreases in the Prime  Rate which shall be calculated and
become effective in accordance with the terms of Section 1.1)  until the
Maturity Date and shall be subject to adjustment as set forth herein.           
  1.3     Principal Payments. Amortizing payments of the Principal Amount shall 
be made by the Company on October 1, 2009 and on the first business day of each
succeeding  month thereafter through and including the Maturity Date (each, an
“Amortization Date”).  Subject to Article III below, commencing on the first
Amortization Date, the Company shall  make monthly payments to the Holder on
each Amortization Date, each such payment in the  amount of $85,000 together
with any accrued and unpaid interest on such portion of the Principal  Amount
plus any and all other unpaid amounts which are then owing to the Holder under
this  Note, the Purchase Agreement and/or any other Related Agreement
(collectively, the “Monthly  Amount”). Any outstanding Principal Amount together
with any accrued and unpaid interest  and any and all other unpaid amounts which
are then owing by the Company to the Holder under  this Note, the Purchase
Agreement and/or any other Related Agreement shall be due and payable  on the
Maturity Date.                1.4     Optional Redemption. The Company may
prepay this Note (“Optional  Redemption”) by paying to the Holder a sum of money
equal to one hundred percent (100%) of  the Principal Amount outstanding at such
time together with accrued but unpaid interest thereon  and any and all other
sums due, accrued or payable to the Holder arising under this Note, the 
Purchase Agreement or any other Related Agreement (the “Redemption Amount”)
outstanding  on the Redemption Payment Date (as defined below). The Company
shall deliver to the Holder  a written notice of redemption (the “Notice of
Redemption”) specifying the date for such  Optional Redemption (the “Redemption
Payment Date”), which date shall be ten (10) business  days after the date of
the Notice of Redemption (the “Redemption Period”). On the  Redemption Payment
Date, the Redemption Amount must be paid in good funds to the Holder.  In the
event the Company fails to pay the Redemption Amount on the Redemption Payment
Date  as set forth herein, then such Redemption Notice will be null and void. If
any Notes issued  pursuant to the Purchase Agreement, in addition to this Note,
are outstanding (collectively, the  “Outstanding Notes”) and the Company
pursuant to this Section 1.4 elects to make an Optional  Redemption, then the
Company shall take the same action with respect to all Outstanding Notes  and
make such payments to all holders of Outstanding Notes on a pro rata basis based
upon the  Redemption Amount of each Outstanding Note.    ARTICLE II EVENTS OF
DEFAULT             2.1     Events of Default. The occurrence of any of the
following events set forth  in this Section 2.1 shall constitute an event of
default (“Event of Default”) hereunder:                        (a)  Failure to
Pay. The Company fails to pay when due any  installment of principal, interest
or other fees hereon in accordance herewith, or the Company      2


--------------------------------------------------------------------------------

fails to pay any of the other Obligations (under and as defined in the Master
Security Agreement)  when due, and, in any such case, such failure shall
continue for a period of three (3) days  following the date upon which any such
payment was due;                        (b)     Breach of Covenant. The Company
or any of its Subsidiaries  breaches any covenant or any other term or condition
of this Note in any material respect and  such breach, if subject to cure,
continues for a period of fifteen (15) days after the occurrence  thereof.     
                    (c)     Breach of Representations and Warranties. Any
representation,  warranty or statement made or furnished by the Company or any
of its Subsidiaries in this Note,  the Purchase Agreement or any other Related
Agreement shall at any time be false or misleading  in any material respect on
the date as of which made or deemed made.                        (d)     Default
Under Other Agreements. The occurrence of any default  (or similar term) in the
observance or performance of any other agreement or condition relating  to any
indebtedness or contingent obligation of the Company or any of its Subsidiaries 
(including, without limitation, the Subordinated Debt (as defined below)) beyond
the period of  grace (if any), the effect of which default is to cause, or
permit the holder or holders of such  indebtedness or beneficiary or
beneficiaries of such contingent obligation to cause, such  indebtedness to
become due prior to its stated maturity or such contingent obligation to become 
payable;                          (e)     Bankruptcy. The Company or any of its
Subsidiaries shall (i)  apply for, consent to or suffer to exist the appointment
of, or the taking of possession by, a  receiver, custodian, trustee or
liquidator of itself or of all or a substantial part of its property, (ii)  make
a general assignment for the benefit of creditors, (iii) commence a voluntary
case under the  federal bankruptcy laws (as now or hereafter in effect), (iv) be
adjudicated a bankrupt or  insolvent, (v) file a petition seeking to take
advantage of any other law providing for the relief of  debtors, (vi) acquiesce
to, without challenge within ten (10) days of the filing thereof, or failure  to
have dismissed, within thirty (30) days, any petition filed against it in any
involuntary case  under such bankruptcy laws, or (vii) take any action for the
purpose of effecting any of the  foregoing;                          (f)   
 Judgments. Attachments or levies in excess of $250,000 in the  aggregate are
made upon the Company or any of its Subsidiary’s assets or a judgment is
rendered  against the Company’s property involving a liability of more than
$250,000 which shall not have  been vacated, discharged, stayed or bonded within
thirty (30) days from the entry thereof;                        (g)   
 Insolvency. The Company or any of its Subsidiaries shall admit in  writing its
inability, or be generally unable, to pay its debts as they become due or cease 
operations of its present business;                        (h)     Change of
Control. A Change of Control (as defined below) shall  occur with respect to the
Company, unless Holder shall have expressly consented to such Change  of Control
in writing. A “Change of Control” shall mean any event or circumstance as a
result of  which (i) any “Person” or “group” (as such terms are defined in
Sections 13(d) and 14(d) of the      3


--------------------------------------------------------------------------------

Exchange Act, as in effect on the date hereof), other than the Holder, is or
becomes the  “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act), directly or  indirectly, of 35% or more on a fully diluted
basis of the then outstanding voting equity interest  of any Company (other than
a “Person” or “group” that beneficially owns 35% or more of such  outstanding
voting equity interests of the Company on the date hereof), (ii) the Board of 
Directors of the Company shall cease to consist of a majority of the Company’s
board of  directors on the date hereof (or directors appointed by a majority of
the board of directors in  effect immediately prior to such appointment) or
(iii) the Company or any of its Subsidiaries  merges or consolidates with, or
sells all or substantially all of its assets to, any other person or  entity;   
                      (i)     Indictment; Proceedings. The indictment or
threatened indictment  of the Company or any of its Subsidiaries or any
executive officer of the Company or any of its  Subsidiaries under any criminal
statute, or commencement or threatened commencement of  criminal or civil
proceeding against the Company or any of its Subsidiaries or any executive 
officer of the Company or any of its Subsidiaries pursuant to which statute or
proceeding  penalties or remedies sought or available include forfeiture of any
of the property of the  Company or any of its Subsidiaries;                     
  (j)     The Purchase Agreement and Related Agreements. (i) An Event  of
Default shall occur under and as defined in the Purchase Agreement or any other
Related  Agreement, (ii) the Company or any of its Subsidiaries shall breach any
term or provision of the  Purchase Agreement or any other Related Agreement in
any material respect and such breach, if  capable of cure, continues unremedied
for a period of fifteen (15) days after the occurrence  thereof, (iii) the
Company or any of its Subsidiaries attempts to terminate, challenges the
validity  of, or its liability under, the Purchase Agreement or any Related
Agreement, (iv) any proceeding  shall be brought to challenge the validity,
binding effect of the Purchase Agreement or any  Related Agreement or (v) the
Purchase Agreement or any Related Agreement ceases to be a  valid, binding and
enforceable obligation of the Company or any of its Subsidiaries (to the extent 
such persons or entities are a party thereto);                        (k)   
 The Laurus Notes. (i) An Event of Default shall occur under and  as defined in
that certain Third Amended and Restated Term Note made by the Company in  favor
of Laurus Master Fund, Ltd. (“Laurus”) in the aggregate amount of $1,966,667
dated as of  the date hereof and that certain Amended and Restated Term Note
made by the Company in  favor of Laurus Master Fund, Ltd. in the aggregate
amount of $1,428,000 dated as of the date  hereof (collectively, the “Laurus
Notes”), (ii) the Company or any of its Subsidiaries shall  breach any term or
provision of any Laurus Note and such breach, if capable of cure, continues 
unremedied for a period of fifteen (15) days after the occurrence thereof, (iii)
the Company or  any of its Subsidiaries attempts to terminate, challenges the
validity of, or its liability under, the  Laurus Notes, (iv) any proceeding
shall be brought to challenge the validity, binding effect of the  Laurus Notes
or (v) any Laurus Note ceases to be a valid, binding and enforceable obligation
of  the Company or any of its Subsidiaries (to the extent such persons or
entities are a party thereto);                        (l)     Stop Trade. An SEC
stop trade order or Principal Market trading  suspension of the Common Stock
shall be in effect for five (5) consecutive days or five (5) days  during a
period of ten (10) consecutive days, excluding in all cases a suspension of all
trading on      4


--------------------------------------------------------------------------------

a Principal Market, provided that the Company shall not have been able to cure
such trading  suspension within thirty (30) days of the notice thereof or list
the Common Stock on another  Principal Market within sixty (60) days of such
notice;                        (m)     Failure to Deliver Replacement Note. The
Company is required to  issue a replacement Note to the Holder and the Company
shall fail to deliver such replacement  Note within seven (7) business days; or 
                      (n)      Subordinated Debt. The Company or any of its
Subsidiaries shall  take or participate in any action which would be prohibited
under the provisions of any  subordination agreement governing any indebtedness
for borrowed money of the Company or  any of its Subsidiaries which has been
subordinated in right of payment to the obligations  hereunder (“Subordinated
Debt”) or make any payment on the Subordinated Debt to a person  or entity that
was not entitled to receive such payments under the provisions of any
subordination  agreement governing such Subordinated Debt.              2.2   
 Default Interest. Following the occurrence and during the continuance of  an
Event of Default, the Company shall pay additional interest on this Note in an
amount equal  to one percent (1.0%) per month, and all outstanding obligations
under this Note, the Purchase  Agreement and each other Related Agreement,
including unpaid interest, shall continue to accrue  interest at such additional
interest rate from the date of such Event of Default until the date such  Event
of Default is cured or waived.              2.3     Default Payment. Following
the occurrence and during the continuance of  an Event of Default, the Agent may
demand repayment in full of all obligations and liabilities  owing by the
Company to the Holder under this Note, the Purchase Agreement and/or any other 
Related Agreement and/or may elect, in addition to all rights and remedies of
the Agent under  the Purchase Agreement and the other Related Agreements and all
obligations and liabilities of  the Company under the Purchase Agreement and the
other Related Agreements, to require the  Company to make a Default Payment
(“Default Payment”). The Default Payment shall be one  hundred ten percent
(110%) of the outstanding principal amount of this Note, plus accrued but 
unpaid interest, all other fees then remaining unpaid, and all other amounts
payable hereunder.  The Default Payment shall be due and payable immediately on
the date that the Agent has  exercised its rights pursuant to this Section 2.3. 
  ARTICLE III MISCELLANEOUS             3.1     Issuance of New Note. Upon any
partial redemption of this Note, a new  Note containing the same date and
provisions of this Note shall, at the request of the Holder, be  issued by the
Company to the Holder for the principal balance of this Note and interest which 
shall not have been converted or paid. Subject to the provisions of Article II
of this Note, the  Company shall not pay any costs, fees or any other
consideration to the Holder for the  production and issuance of a new Note.     
        3.2     Cumulative Remedies. The remedies under this Note shall be
cumulative.      5


--------------------------------------------------------------------------------

          3.3     Failure or Indulgence Not Waiver. No failure or delay on the
part of the  Holder hereof in the exercise of any power, right or privilege
hereunder shall operate as a waiver  thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude  other or further
exercise thereof or of any other right, power or privilege. All rights and 
remedies existing hereunder are cumulative to, and not exclusive of, any rights
or remedies  otherwise available.                3.4     Notices. Any notice
herein required or permitted to be given shall be  given in writing in
accordance with the terms of the Purchase Agreement.              3.5    
Amendment Provision. The term “Note” and all references thereto, as  used
throughout this instrument, shall mean this instrument as originally executed,
or if later  amended or supplemented, then as so amended or supplemented, and
any successor instrument  as such successor instrument may be amended or
supplemented.              3.6     Assignability. This Note shall be binding
upon the Company and its  successors and assigns, and shall inure to the benefit
of the Holder and its successors and assigns,  and may be assigned by the Holder
in accordance with the requirements of the Purchase  Agreement. The Company may
not assign any of its obligations under this Note without the  prior written
consent of the Holder, any such purported assignment without such consent being 
null and void.                  3.7     Cost of Collection. In case of the
occurrence of an Event of Default under  this Note, the Company shall pay the
Holder’s reasonable costs of collection, including  reasonable attorneys’ fees. 
              3.8     Governing Law, Jurisdiction and Waiver of Jury Trial.     
                  (a)     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED         
  AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW            YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.                        (b)    
THE COMPANY HEREBY CONSENTS AND AGREES THAT            THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW            YORK, STATE OF NEW YORK SHALL
HAVE EXCLUSIVE JURISDICTION TO            HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN THE            COMPANY, ON THE ONE HAND, AND THE HOLDER, ON THE
OTHER HAND,            PERTAINING TO THIS NOTE OR ANY OF THE OTHER RELATED     
      AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS           
NOTE OR ANY OF THE RELATED AGREEMENTS; PROVIDED, THAT THE            COMPANY
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS            MAY HAVE TO BE HEARD
BY A COURT LOCATED OUTSIDE OF THE COUNTY            OF NEW YORK, STATE OF NEW
YORK; AND FURTHER PROVIDED, THAT            NOTHING IN THIS NOTE SHALL BE DEEMED
OR OPERATE TO PRECLUDE            THE HOLDER FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN            ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO
REALIZE            ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, 
    6


--------------------------------------------------------------------------------

          OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE         
  HOLDER.  THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN            ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED            IN ANY SUCH COURT,
AND THE COMPANY HEREBY WAIVES ANY            OBJECTION WHICH IT MAY HAVE BASED
UPON LACK OF PERSONAL            JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS. THE            COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS,            COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT            AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER   
        PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED           
TO THE COMPANY AT THE ADDRESS SET FORTH IN THE PURCHASE            AGREEMENT AND
THAT SERVICE SO MADE SHALL BE DEEMED            COMPLETED UPON THE COMPANY’S
ACTUAL RECEIPT THEREOF.                        (c)  THE COMPANY DESIRES THAT ITS
DISPUTES BE            RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.
THEREFORE,            TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE
JUDICIAL            SYSTEM AND OF ARBITRATION, THE COMPANY HERETO WAIVES ALL   
        RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING           
BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT,            TORT, OR
OTHERWISE BETWEEN THE HOLDER AND THE COMPANY            ARISING OUT OF,
CONNECTED WITH, RELATED OR INCIDENTAL TO THE            RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS            NOTE, ANY OTHER RELATED
AGREEMENT OR THE TRANSACTIONS            RELATED HERETO OR THERETO.             
3.9     Severability. In the event that any provision of this Note is invalid
or  unenforceable under any applicable statute or rule of law, then such
provision shall be deemed  inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform  with such statute or rule of
law. Any such provision which may prove invalid or unenforceable  under any law
shall not affect the validity or enforceability of any other provision of this
Note.              3.10    Maximum Payments. Nothing contained herein shall be
deemed to  establish or require the payment of a rate of interest or other
charges in excess of the maximum  permitted by applicable law. In the event that
the rate of interest required to be paid or other  charges hereunder exceed the
maximum rate permitted by such law, any payments in excess of  such maximum rate
shall be credited against amounts owed by the Company to the Holder and  thus
refunded to the Company.              3.11    Security Interest and Guarantees.
The Agent, for the ratable benefit of the  Creditor Parties, has been granted a
security interest in certain assets of the Company as more  fully described in
the Master Security Agreement and the other Related Agreements. The  obligations
of the Borrower under this Note are guaranteed by certain subsidiaries of the 
Company pursuant to a Guaranty dated as of the date hereof.              3.12   
Construction. Each party acknowledges that its legal counsel participated  in
the preparation of this Note and, therefore, stipulates that the rule of
construction that      7


--------------------------------------------------------------------------------

ambiguities are to be resolved against the drafting party shall not be applied
in the interpretation  of this Note to favor any party against the other.       
      3.13    Registered Obligation. This Note shall be registered (and such
registration  shall thereafter be maintained) as set forth in Section 11.4(b) of
the Purchase Agreement.  Notwithstanding any document, instrument or agreement
relating to this Note to the contrary,  transfer of this Note (or the right to
any payments of principal or stated interest thereunder) may  only be effected
by (i) surrender of this Note and either the reissuance by the Company of this 
Note to the new holder or the issuance by the Company of a new instrument to the
new holder or  (ii) registration of such holder as an assignee in accordance
with Section 11.4(b) of the Purchase  Agreement.    [Balance of page
intentionally left blank; signature page follows]     8


--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the Company has caused this Secured Term Note to
be  signed in its name effective as of this 28th day of September, 2007.       
                                                                             
eLEC Communications Corp.                                                       
                              By: /s/ Paul H. Riss                             
                                                          Name: Paul H. Riss   
                                                                                
   Title: Chief Executive Officer    WITNESS:    /s/ Lauri Vertrees     
SIGNATURE PAGE TO  CALLIOPE SECURED TERM NOTE 


--------------------------------------------------------------------------------